316 F.2d 474
UNITED STATES of Americav.Anna Mary WHITE and Thomas L. White.Undocketed.
United States Court of Appeals Third Circuit.
Submitted April 1, 1963.
Decided April 24, 1963.

Thomas L. White, in pro. per.
Gustave Diamond, U. S. Atty., Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The petitioner, Thomas L. White, seeks to prosecute an appeal in this court in forma pauperis from an order refusing to grant him relief under Section 2255, Title 28, U.S.C. from sentences imposed on him in the court below. An examination of the records indicates, however, that what the petitioner actually seeks is a further hearing in the court below and, in any event, he has not filed a notice of an appeal. For this reason, if for no other, we are without jurisdiction in this case. To grant the petitioner leave to appeal in forma pauperis under these circumstances would be a futile thing. The petition for leave to proceed in forma pauperis in this court will be denied.